Citation Nr: 1509148	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-34 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right ankle nerve damage as secondary to the service-connected right ankle synovial chondromatosis, with degenerative arthritis disorder. 

2.  Entitlement to service connection for left ankle nerve damage as secondary to the service-connected left ankle lateral malleolar ligament instability, with degenerative arthritis disorder.

3.  Entitlement to a disability rating in excess of 20 percent for right ankle synovial chondromatosis, with degenerative arthritis.

4.  Entitlement to a disability rating in excess of 10 percent for left ankle lateral malleolar ligament instability, with degenerative arthritis. 


REPRESENTATION

Veteran represented by:	James M. McElfresh, Agent
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


(The issue of entitlement to a total disability rating based on individual unemployability is addressed in a separate decision). 


INTRODUCTION

The Veteran had active service from March 1995 to November 1999.  This matter comes to the Board of Veterans' Appeals (Board) from June 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


REMAND

Regarding the Veteran's claims of entitlement to service connection for left and right ankle nerve damage, although the October 2011 VA examiner noted diagnoses of left and right ankle incision hypesthesia, with small involvement of saphenous medial crural cutaneous nerve, he attributed such diagnoses to the Veteran's service-connected left and right ankle scar disorders.  The examiner concluded that any other neuropathy that the Veteran developed would have to be reassessed.  Thereafter, during the course of VA outpatient treatment in 2013 and 2014, the Veteran reported that he experienced bilateral ankle numbness.  As such, the case must be remanded in order for the Veteran to be afforded another VA examination to determine whether any diagnosed left and/or right ankle nerve damage is due to or aggravated by the Veteran's service-connected left and/or right ankle degenerative arthritis disorders.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, during the course of the appeal, the RO granted service connection for degenerative disc disease of the thoracolumbar spine, as well for left and right lower extremity radiculopathy due to the degenerative disc disease of the thoracolumbar spine.  As discussed above, the Veteran reported left and right ankle numbness associated with his service-connected degenerative arthritis bilateral ankle disorder.  Thus, to the extent possible, the prospective VA examiner must attempt to distinguish whether the Veteran's left and right ankle symptoms are separate and distinct from the service-connected left and right lower extremity radiculopathy, or are symptoms of these service-connected disorders. 

Regarding the claims for increased ratings for his left and right ankle degenerative arthritis disorders, the Veteran asserted that such disorders worsened since the most recent October 2013 VA examination.  Specifically, he stated that he experienced increased pain, instability, and locking of his ankles.  As the most recent examination does not demonstrate instability or locking of the ankles, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

In addition, the Veteran receives ongoing treatment for his service-connected left and right ankle disorders at the VA Medical Center in Salt Lake City, Utah.  The record contains VA outpatient treatment records to November 2014; thus, VA must obtain any VA outpatient treatment records from November 2014 to the present.  See 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for his ankles. When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must attempt to obtain all VA treatment records from the VA Medical Center in Salt Lake City, Utah from November 2014 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded a VA examination to determine whether any left and/or right ankle nerve disorder found or previously diagnosed is related to his service-connected left and/or right ankle degenerative arthritis disorders.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether a current diagnosis of a left and/or right ankle nerve disorder is found.  The examiner must provide an opinion as to whether any currently or previously diagnosed left or right ankle nerve disorder is due to or aggravated by his service-connected left and/or right ankle degenerative arthritis disorders.  The examiner must also provide an opinion as to whether the Veteran's symptoms, to include numbness of the left and right ankle, is a symptom of a separate and distinct disorder from the Veteran's service-connected left and right lower extremity radiculopathy, or is a symptom of his service-connected left and right lower extremity radiculopathy.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected left and right ankle degenerative arthritis disorders.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must conduct full range of motion studies on the service-connected left and right ankle degenerative arthritis disorders.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner must also indicate whether the limitation of motion for the left and right ankle is moderate or marked.  The examiner must indicate whether the Veteran's left and/or right ankle disorder(s) is manifested by ankylosis, in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and ten degrees; or in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  The examiner must evaluate any scar that may be present.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left and/or right ankle degenerative arthritis disorders.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

